DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skaff et al., US2017/0286901 A1, and further in view of Baijal et al., US2021/0118093 A1.
Regarding claim 1, Skaff teaches An automated rack imaging system (Fig. 1, par. 0019; an inventory monitoring camera system 100), comprising: an automated guided vehicle having a housing and a propulsion system configured to move the housing (Fig. 1, par. 0020; The movable base 110 can be an autonomous robot having a navigation and object sensing suite 130 that is capable of independently navigating and moving throughout a building.); and an imaging system coupled to the housing, the imaging system including a plurality of cameras, the cameras each being configured to have a respective field of view, the fields of view being at least partially non-overlapping with one another (Fig. 1, par. 0020; The autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140. Lights 150 are positioned to direct light toward target 102. The object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear (not shown) image and depth sensors to aid in object detection, localization, and navigation.).  
Skaff fails to teach the following recited limitation.  However, Baijal teaches an image processor configured to combine a plurality of images taken by the cameras into a single mosaic image (par. 0072; the processor 120 may execute one or more instructions stored in the memory 110 to segment an empty image into a plurality of sub areas, generate a source image corresponding to each sub area using the image generation neural network, combine a plurality of source images respectively corresponding to the plurality of sub areas to generate a mosaic image.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Skaff’s teachings with Baijal’s teachings in order to actively construct a mosaic image (Baijal, par. 0005).

Regarding claims 2 and 11, Skaff and Baijal teach all the limitations in claims 1 and 10.  Skaff further teaches wherein the cameras are arranged in an array extending in a horizontal direction, and the array is moveable relative to the housing in a vertical direction perpendicular to the horizontal direction (par. 0037; A vertically aligned array of lights 520 is sited next to a vertically arranged line of cameras 530, and both are supported by a drive base 540 that includes control electronics, power, and docking interconnects.).

Regarding claims 3 and 12, Skaff and Baijal teach all the limitations in claims 2 and 11.  Skaff further teaches wherein the cameras in the array are equally spaced apart from one another in the horizontal direction (par. 0026; The consecutive images can be first stitched vertically among all the cameras, and then horizontally and incrementally stitched with each new consecutive set of vertical images as the robots 230 and 232 move along an aisle.).

Regarding claims 4 and 13, Skaff and Baijal teach all the limitations in claims 2 and 11.  Skaff further teaches wherein the plurality of images includes a first set of the images taken at a first vertical position and a second set of the images taken at a second vertical position, the first vertical position and the second vertical position being spaced apart from one another in the vertical direction (par. 0039;  a product bounding box can be defined as the horizontal space on the shelf occupied by one or more copies (facings) of the same product, along with the vertical space spanning the distance between a current shelf and the shelf above it.).

Regarding claims 5 and 14, Skaff and Baijal teach all the limitations in claims 2 and 11.  Skaff further teaches wherein the imaging system includes a fixture affixed to the housing, the fixture having a rail extending in the vertical direction and a carriage extending in the horizontal direction, the cameras being affixed to the carriage, the carriage being coupled to the rail such that the carriage is moveable relative to the rail in the vertical direction (par. 0030; both cameras 340 and lights 350 can be movably mounted. For example, hinged, rail, electromagnetic piston, or other suitable actuating mechanisms used to programmatically rotate, elevate, depress, oscillate, or laterally or vertically reposition cameras or lights.).

Regarding claims 6 and 15, Skaff and Baijal teach all the limitations in claims 5 and 14.  Skaff further teaches wherein the imaging system includes a servo motor configured to move the carriage in the vertical direction along the rail (par. 0030; both cameras 340 and lights 350 can be movably mounted. For example, hinged, rail, electromagnetic piston, or other suitable actuating mechanisms used to programmatically rotate, elevate, depress, oscillate, or laterally or vertically reposition cameras or lights.).

Regarding claims 7 and 16, Skaff and Baijal teach all the limitations in claims 1 and 10.  Skaff further teaches wherein the plurality of images are images of portions of a datacenter rack, and the single mosaic image includes asset tag barcodes (par. 0008; Because it represents reality on the shelf, an inventory map such as disclosed herein can be known as a “realogram” to distinguish from conventional “planograms” that take the form of 3D models, cartoons, diagrams or lists that show how and where specific retail products and signage should be placed on shelves or displays. The system can detect barcodes.).

Regarding claims 8 and 17, Skaff and Baijal teach all the limitations in claims 1 and 16.  Skaff further teaches further comprising a wireless communication component configured to send asset location information and asset tag barcode information received by the image processor to a remote computer (par. 0027; Panoramic images, realogram data, or other inventory related information is handled by an inventory data and local update module 314, which can transmit or receive relevant information via communication system 316. Data can be communicated to a server local to the store, or transmitted by suitable internet or networking devices to remote servers or cloud accessible data sites.).

Regarding claims 9 and 20, Skaff and Baijal teach all the limitations in claims 1 and 10.  Skaff further teaches wherein the propulsion system includes a plurality of wheels rotatably mounted to the housing, a driving element configured to rotate the wheels, a steering system configured to pivot the wheels and navigate the housing along predetermined paths, and a processor configured to control the motor and the steering system (par. 0037; A vertically aligned array of lights 520 is sited next to a vertically arranged line of cameras 530, and both are supported by a drive base 540 that includes control electronics, power, and docking interconnects. Mobility is provided by drive wheels 560, and stability is improved by caster wheels 550.).

Regarding claim 10, Skaff teaches A method of imaging a datacenter rack with an automated guided vehicle (par. 0025; a cartoon 200 illustrating two autonomous robots 230 and 232, similar to that discussed with respect to FIG. 1, inspecting opposite shelves 202 in an aisle), the method comprising: moving the automated guided vehicle to a first target location aligned with the datacenter rack (Fig. 1, par. 0020; The movable base 110 can be an autonomous robot having a navigation and object sensing suite 130 that is capable of independently navigating and moving throughout a building.); and taking a plurality of images of the datacenter rack with an imaging system coupled to a housing of the automated guided vehicle, the imaging system including a plurality of cameras, the cameras each being configured to have a respective field of view, the fields of view being at least partially non-overlapping with one another (Fig. 1, par. 0020; The autonomous robot has multiple cameras 140 attached to movable base 110 by a vertically extending camera support 140. Lights 150 are positioned to direct light toward target 102. The object sensing suite includes forward (133), side (134 and 135), top (132) and/or rear (not shown) image and depth sensors to aid in object detection, localization, and navigation.). 
Skaff fails to teach the following recited limitation.  However, Baijal teaches combining the plurality of images taken by the cameras into a single mosaic image using an image processor (par. 0072; the processor 120 may execute one or more instructions stored in the memory 110 to segment an empty image into a plurality of sub areas, generate a source image corresponding to each sub area using the image generation neural network, combine a plurality of source images respectively corresponding to the plurality of sub areas to generate a mosaic image.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Skaff’s teachings with Baijal’s teachings in order to actively construct a mosaic image (Baijal, par. 0005).

Regarding claim 18, Skaff and Baijal teach all the limitations in claim 10.  Skaff further teaches wherein the moving of the automated guided vehicle to the first target location includes moving the automated guided vehicle in the horizontal direction, and the fields of view extend from the plurality of cameras in a depth direction perpendicular to both the horizontal direction and the vertical direction (par. 0009; the movable base can be a tele-operated robot, or in preferred embodiments, an autonomous robot capable of guiding itself through a store or warehouse. Depending on size of the store or warehouse, multiple autonomous robots can be used. Aisles can be regularly inspected to identify out of stocks or create realograms, with aisles having high product movement being inspected more often.).

Regarding claim 19, Skaff and Baijal teach all the limitations in claim 10.  Skaff further teaches wherein the datacenter rack is a first datacenter rack, the plurality of images is a first plurality of images, and the single mosaic image is a first single mosaic image, the method further comprising: -14-GOOGLE 3.OF-3001moving the automated guided vehicle from the first target location to a second target location aligned with a second datacenter rack (par. 0026; Using absolute location sensors, relative distance measurements to the shelves, triangulation to a known landmark, conventional simultaneous localization and mapping (SLAM) methodologies, or relying on beacons positioned at known locations in a blueprint or a previously built map, the robots 230 and 232 can move along a path generally parallel to shelves 202.); taking a second plurality of images of the datacenter rack with the imaging system (par. 0026; As the robots move, vertically positioned cameras are synchronized to simultaneously capture images of the shelves 202.); and combining the second plurality of images taken by the cameras into a second single mosaic image using the image processor (par. 0026; The consecutive images can be first stitched vertically among all the cameras, and then horizontally and incrementally stitched with each new consecutive set of vertical images as the robots 230 and 232 move along an aisle.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649